Exhibit 10.16

SETTLEMENT AGREEMENT AND RELEASE

THIS AGREEMENT (the “Agreement”) is made as of November 05, 2019 (“Effective
Date”), among:

GEOFF GOSLING, an individual residing in Alberta (“Gosling”)

- and -

DIRTT ENVIRONMENTAL SOLUTIONS LTD., a corporation subsisting under the laws of
Alberta (“DIRTT”)

WHEREAS Gosling is employed by DIRTT;

AND WHEREAS Gosling wishes to resign from his employment effective November 15,
2019 (the “Final Date”);

AND WHEREAS while Gosling and DIRTT do not agree on the compensation that
Gosling is entitled to pursuant to the Employment Agreement (as defined below)
or common law, DIRTT has agreed to provide Gosling significant consideration as
described herein;

AND WHEREAS a significant portion of the Consideration (as defined below) being
paid to Gosling 1s in connection with him entering into the non-competition,
non-solicitation, no-hire and new invention provisions set out in this
Agreement;

AND WHEREAS the parties wish to resolve all matters arising out of his
resignation of the relationship;

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual
agreements, covenants and releases made herein, DIRTT and Gosling hereby agree
as follows:

 

1.

RELEASE

In consideration of the payments made by DIRTT to Gosling in the manner and the
amount described in Section 2 of this Agreement, receipt of which is hereby
acknowledged, Gosling does for himself and his heirs, executors, administrators
and assigns (collectively, referred to as the “Executive”), forever release,
remise and discharge DIRTT, its respective successors, assigns, subsidiaries,
affiliates, trustees, beneficiaries and all of its officers, directors,
executives and agents (together, the “Company”), jointly and severally from any
and all actions, causes of actions, contracts (whether express or implied),
claims and demands for damage, loss or injury, suits, debts, sums of money,
indemnity, expenses, interest, costs and claims of any and every kind and nature
whatsoever, at law, in equity, pursuant to statute, which against the Company,
the Executive ever had, now has, or can hereafter have by reasons of or existing
out of any causes whatsoever existing up to and inclusive of the date of this
Agreement, including but without limiting the generality of the foregoing:

 

  (a)

the Executive Employment Agreement between the Executive and the Company,
effective October 21, 2013 (the “Employment Agreement”);

 

  (b)

the Executive’s employment with the Company;



--------------------------------------------------------------------------------

  (c)

the termination thereof;

 

  (d)

any and all claims for damages, salary, wages, termination pay, severance pay,
vacation or holiday pay, commissions, bonuses, pension, stock options, shares,
grants, units, expenses, relocation expenses, allowances, short and long-term
disability, health, life and dental benefits, long-term incentive payments, or
any other benefits arising out of the Executive’s employment with the Company;

 

  (e)

any and all claims arising under the Company’s Amended and Restated Incentive
Stock Option Plan dated August 2, 2017 (the “Stock Option Plan”);

 

  (f)

any and all claims arising under the Company’s Performance Share Unit Plan,
effective January 1, 2017 (the “PSU Plan”);

 

  (g)

any and all claims arising under the Restricted Share Unit Award Agreement dated
May 10, 2019 as between the Company and the Executive (the “RSU Agreement”);

 

  (h)

loss of position, status, future opportunity or reputation; and

 

  (i)

any and all claims arising out of or by virtue of the Alberta Human Rights Act,
the Workers’ Compensation Act (Alberta) and the Occupational Health and Safety
Act (Alberta).

The Company acknowledges and agrees that this Release does not operate to
release it from fulfilling its obligations to the Executive contained in
Section 2 of this Agreement.

 

2.

CONSIDERATION

Subject to the Executive’s agreement to the terms and conditions in this
Agreement, the Company agrees to the following:

 

  (a)

The Company shall pay the Executive all unpaid salary accrued to the Final Date;

 

  (b)

The Executive shall submit all expenses to the Company, within 10 days of the
Final Date. Provided the expenses are appropriate, the expenses will be paid
within 14 days of submission;

 

  (c)

The Company shall pay the Executive a lump sum severance payment of $497,500.00
on the Final Date;

 

  (d)

The Company shall provide the Executive 12 consecutive monthly payments in the
amount of $26,250.00 per month, totaling $315,000.00, commencing December 1,
2019 and on the first of each month thereafter (“Salary Continuance”). The
Salary Continuance payments will be made via regular payroll deposits. The
Salary Continuance is subject to the Executive’s ongoing compliance with the
terms and conditions set out in this Agreement. If, at any time, the Executive
is in breach of this Agreement, the Salary Continuance payments will immediately
cease;

 

  (e)

If a bonus is paid by the Company to senior executives at the Company for 2019,
the Executive will receive a pro-rata share of the 2019 bonus payment the
Executive would have otherwise been entitled to, but for the termination, based
on the number of months of the year the Executive was employed by the Company in
2019, up to the Final Date. The calculation of the bonus will be determined in
the regular course, and will be paid within 10 days of its determination;

 

- 2 -



--------------------------------------------------------------------------------

  (f)

The Executive will continue to be eligible to participate in the Company’s
health and dental benefits plan, subject to the terms of the applicable plans
for 24 months from the Final Date. Alternatively, at the Company’s sole
discretion, the Company may withdraw the Executive from the health and dental
benefits plans and provide a monthly payment made via regular payroll deposits
of an amount equal to the Executive’s monthly replacement cost for such health
and dental benefits until the end of the 24 month period;

 

  (g)

The Company will provide the Executivea lump sum payment in the amount of
$110,167.50, which is calculated based on the averages of the bonus provided for
the fiscal 2017 year (paid 2018) and the fiscal 2018 year (paid 2019), payable
within 10 days of the Final Date;

 

  (h)

The Executive will receive cash payout of his Restricted Share Units (“RSU”) in
accordance with the RSU Agreement, with the payment value to be determined by
multiplying 25,000 units by the volume weighted average price of a share of the
Company common stock (“Share”) for the 5 trading days of the Shares on the
Toronto Stock Exchange prior to the Final Date (the “Share Price”), payable
within 10 days of the Final Date;

 

  (i)

The Executive will receive accelerated vesting and payout of his Performance
Share Units (“PSU”) for 2018 and 2019, payable within 10 days of the Final Date,
and in accordance with the PSU Plan. For 2018 and 2019 respectively, 9,773.5
units and 11,162.22 units (in the aggregate, the “Vested PSU Units”) wou ld be
paid out to the Executive, in the amount calculated by multiplying the Vested
PSU Units by the Share Price;

 

  (j)

The Executive may retain his cellphone, two offsite computers and iPads (the
“DIRTT Devices”). The Executive shall remove any confidential or proprietary
information of the Company from the DIRTT Devices. The Executive shall work with
the Company IT to ensure that all Company confidential or proprietary
information is properly removed;

 

  (k)

The Executive will retain his cell phone number. The Company will provide
authorization for the Executive to port the number to his own private plan;

 

  (l)

The Executive’s options will be treated in accordance with Section 4.4(b) of the
Stock Option Plan; and

 

  (m)

All shares that the Executive owns under the Employee Share Purchase Plan
effective April 16, 2014 (the “ESS Plan”) shall be dealt with by the parties in
accordance with the ESS Plan (together, the “Consideration”).

 

3.

NO ADMISSION

The Executive acknowledges that the Consideration paid pursuant to Section 2
above does not constitute any admission of liability by the Company.

 

- 3 -



--------------------------------------------------------------------------------

4.

THE EXECUTIVE’S COVENANTS

 

  (a)

The Executive shall cooperate with the Company in connection with the internal
and external messaging regarding his departure;

 

  (b)

The Executive shall provide written resignation from all offices of the Company,
effective the Final Date; and

 

  (c)

The Executive will cooperate in any litigation matters involving the Company, as
required, including acting, as needed, in an advisory role, or preparing for or
acting as a witness at any application, hearing or trial involving the Company.

 

5.

INDEMNITY FOR TAXES, ETC.

The Executive agrees that, for the Consideration set out in this Agreement, the
Executive will save harmless and indemnify the Company from and against all
claims, charges, taxes or interest, penalties and demands which may be made by
the Minister of National Revenue requiring the Company to pay income tax under
the Income Tax Act (Canada), in respect of income tax payable by the Executive
in excess of the income tax withheld pursuant to this Agreement; and in respect
of any and all claims, charges, taxes, or penalties and demands which may be
made on behalf of or related to the Employment Insurance Commission or the
Canada Pension Commission under the applicable statutes and regulations, with
respect to any amount which may, in the future, be found to be payable by the
Company in respect of the payments to the Executive pursuant to this Agreement.
The Executive acknowledges and agrees that he is solely responsible for any
Employment Insurance overpayments.

 

6.

EMPLOYMENT STANDARDS CODE

The Executive acknowledges receipt of all wages, overtime pay, vacation pay,
general holiday pay, and pay in lieu of notice of termination of employment that
the Executive is entitled to by virtue of the Employment Standards Code
(Alberta), and the Executive further confirms that there are no entitlements,
overtime pay or wages due and owing to the Executive by the Company.

 

7.

BENEFITS RELEASE

The Executive acknowledges and agrees that the Consideration paid, and to be
paid pursuant to Section 2 above includes full compensation and consideration
for loss of employment benefits. Other than as provided by Section 2(f) of this
Agreement, all of the Executive’s benefits ceased effective the Final Date. The
Executive acknowledges that he has no further claim against the Company for
benefits. The Executive fully accepts sole responsibility to replace those
benefits that he wishes to continue and to exercise conversion privileges
applicable with respect to benefits. In the event that the Executive becomes
disabled following the expiry of employment benefit coverage, the Executive
agrees not to sue the Company for insurance or other benefits, or for loss of
benefits. The Executive hereby releases the Company from any further obligations
or liabilities arising from the Executive’s employment benefits.

 

8.

NON-DISCLOSURE

The Executive agrees that he will not divulge or disclose directly or indirectly
the contents of this Agreement or the terms of settlement relating to the
resignation of the Executive’s employment with the Company to any person,
including but without limiting the generality of the foregoing, to employees or
former employees of the Company, except his legal and financial advisors, and
his spouse, on the condition that they maintain the confidentiality thereof, or
as required by law.

 

- 4 -



--------------------------------------------------------------------------------

9.

CONFIDENTIALITY

The Executive recognizes and acknowledges that during his employment with the
Company he had access to certain confidential and proprietary information, the
disclosure of which could be harmful to the interests of the Company. The
Executive acknowledges that he has taken and will in future take appropriate
precautions to safeguard the confidential information of the Company.

The Executive recognizes and agrees that all written and electronic drawings,
manuals, letters, notebooks, reports, records and similar collections of
confidential and proprietary information of the Company (hereinafter
collectively called “Documents”), are the property of the Company and the
Executive expressly acknowledges and it is a condition of the payment of the
Consideration, that the Executive has delivered all such Documents and other
Company property (excepting only the DIRTT Devices) to the Company. The
Executive will provide a statutory declaration, if requested by the Company,
confirming that he has returned all Documents, confidential and proprietary
information and Company property to the Company.

For greater certainty, the obligations in this section are in addition to the
fiduciary obligations that the Executive owes to the Company.

 

10.

NON-COMPETITION

The Executive covenants and agrees that for a period of 24 months following the
Final Date, the Executive shall not, anywhere in North America (the
“Territory”), directly or indirectly, in any manner whatsoever in the Territory
including, either individually, through an affiliate or subsidiary or in
partnership, jointly or in conjunction with any other person, or as employee,
principal, agent, consultant, contractor, director, shareholder, interest
holder, partner, limited partner, lender or in any other manner:

 

  (a)

be engaged in, participate in, operate, be retained by, consult for, or be
employed by any undertaking, endeavour, activity or business;

 

  (b)

have any financial or other interest, including an interest by way of royalty or
other compensation arrangements, in or in respect of an undertaking, endeavour,
activity or business; or

 

  (c)

advise, manage, lend money to or guarantee the debts or obligations of, or
permit the use of the Executive’s name or any part thereof in, an undertaking
which carries on a business,

which is the same as, or substantially similar to, or that competes, or could be
expected to compete, with the Business, or any material part thereof. For
greater certainty, Falkbuilt Ltd., or any affiliate or subsidiary of Falkbuilt
Ltd., is competitive with the Business.

For the purposes of this Agreement, “Business” means: (i) manufacturing and or
sale of custom prefabricated interior wall partitions including the following
which can integrate with the walls solutions: plug’n’play pre-fabricated modular
network data cable distribution, plug’n’play prefabricated electrical power
cable distribution, custom prefabricated modular case goods, prefabricated low
profile flooring, wall mounted writing surfaces and writeable wall surfaces; and
(ii) the sale of 3D computer aided design configuration software to third
parties for design, ordering and manufacturing.

 

- 5 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing herein shall prevent the Executive from
owning not more than 5% of the issued securities of an entity, the securities of
which are listed on a recognized stock exchange or traded in the
over-the-counter market in Canada, which is the same as, or substantially
similar to, or that competes, or could be expected to compete, with the
Business, or any material part thereof, in the Territory.

For greater certainty, the obligations in this section are in addition to the
fiduciary obligations that the Executive owes to the Company.

 

11.

NON-SOLICITATION

The Executive covenants and agrees that for a period of 24 months after the
Final Date, the Executive shall not directly or indirectly, in any manner
whatsoever including, either individually, through an affiliate or subsidiary or
in partnership, jointly or in conjunction with any other person, or as employee,
principal, agent, consultant, contractor, director, shareholder, interest
holder, partner, limited partner, lender or in any other manner:

 

  (a)

contact, solicit or interfere with any person reasonably known to be a
prospective, current or former client or customer of the Company (“Customer”)
for the purpose of selling to such Customer any products or services which are
the same as or substantially similar to, or competitive with, the products or
services sold by the Company at such date or to persuade or attempt to persuade
any Customer to change its relationship or potential relationship with the
Company or to restrict, limit, discontinue or cease considering purchasing any
products or services provided by any member of the Company or to reduce the
amount of business or potential business which any such Customer has customarily
done with any member of the Company;

 

  (b)

contact, solicit or interfere with any person reasonably known to be a
prospective, current or former supplier, distributor, distribution partner, or
joint venture partner of the Company (a “Supplier”) for the purpose of
persuading or attempting to persuade any Supplier to change its relationship
with any member of the Company or to restrict, limit or discontinue or to reduce
the amount of business which any such Supplier has customarily done with any
member of the Company (or its predecessors);

 

  (c)

solicit or attempt to solicit, or assist or encourage any person to solicit any
employee of the Company or any consultant or contractor who regularly provides
services to the Company, or assist or encourage any such employee, consultant or
contractor to accept employment or engagement elsewhere; or

 

  (d)

in any manner, directly or indirectly, knowingly do or cause or permit to be
done any acts that would reasonably be expected to impair the relationship
between the Company and its suppliers, customers, employees, regulatory
authorities or any other person.

For greater certainty, the obligations in this section are in addition to the
fiduciary obligations that the Executive owes to the Company.

 

- 6 -



--------------------------------------------------------------------------------

12.

NO HIRE

The Executive covenants and agrees that for a period of 24 months after the
Final Date, the Executive shall not directly or indirectly, in any manner
whatsoever including, either individually, through an affiliate or subsidiary or
in partnership, jointly or in conjunction with any other person, or as employee,
principal, agent, consultant, contractor, director, shareholder, interest
holder, partner, limited partner, lender or in any other manner, contract with,
employ or hire any Company employee, consultant, contractor or distribution
partner who currently provides services to the Company or has provided services
to the Company at any time in the 24 month period prior to the Final Date.

For greater certainty, the obligations in this section are in addition to the
fiduciary obligations that the Executive owes to the Company.

 

13.

NEW INVENTIONS

In addition, and not in substitution, to the Executive’s obligations under
Section 15 of the Employment Agreement, which obligations shall survive
following the Final Date, the Executive agrees that following the Final Date he
shall not, without the express written permission of the Company:

 

  (a)

personally, or assist a third party to, create, conceive of, or develop, any new
Materials (as defined in the Employment Agreement at Section 15(a)) or any new
inventions, technology or other intellectual property in any form derived,
directly or indirectly, from the Materials; and

 

  (b)

personally, or assist a third party to, use, modify, improve, innovate or
further develop the Materials or the Company’s intellectual property in any
manner.

Subject to the express exclusion set out below, the Executive further agrees
that for a period of 24 months after the Final Date (the “Post Departure IP
Period”) any intellectual property of whatever nature and kind created,
conceived or developed by the Executive in any form during the Post Departure IP
Period and all rights, moral rights, title, interest, ownership or claims
arising at any time therefrom, including following the Post Departure IP Period
(collectively “New Inventions”), are irrevocably and perpetually assigned
throughout the World exclusively to the Company. New Inventions includes, but is
not limited to: (i) all technology, inventions, discoveries, creations, trade
secrets, designs, data, documentation, publications, research, findings,
reports, methods, models, diagrams, practices, techniques, programs, concepts,
ideas, plans, strategies, know-how, analyses, works, devices, algorithms,
formulae, processes, procedures, specifications, technical information,
interfaces, interactive elements, functionality, treatments, outlines, drawings,
engineering, systems, industrial property, databases, developments,
enhancements, modifications, derivative works and improvements (all in all forms
and of whatever nature or kind, whether or not patentable or otherwise
protectable in law); (ii) all patents, patent applications, patentable subject
matter, and patent disclosures and utility models, together with all divisions,
re-issuances, continuations, continuations-in-part, revisions, renewals,
improvements, substitutions, reversions, extensions and re-examinations thereof
or thereto of any of the foregoing; (iii) registered trademarks, applied for
trademarks, common law trademarks, service marks, famous names, trade names.
Internet domain names, brand names, symbols, logos and slogans and all
applications and registrations thereof; (iv) copyrightable works and copyrights
and all applications and registrations thereof; (v) industrial designs,
integrated circuits, topographies, circuits and other similar technologies and
all applications and registrations thereof; (vi) software and software tools
(including source code, data and related documentation).

 

- 7 -



--------------------------------------------------------------------------------

The Executive agrees to fully cooperate with the Company in order to protect New
Inventions and intellectual property rights arising therefrom, including
executing all documents and doing all other acts necessary in order to enable
the Company to protect its rights in New Inventions and the intellectual
property rights relating to New Inventions or arising therefrom.

For the purpose of this Agreement and for greater clarity with respect to the
scope of the within clause, New Inventions shall not include any intellectual
property of whatever nature and kind created, conceived or developed by the
Executive that is unrelated to the Business. The Company has no rights, title,
interest, ownership or claims arising from or in any way related to any
intellectual property of whatever nature and kind created, conceived or
developed by the Executive that is unrelated to the Business.

For greater certainty, the obligations in this section are in addition to the
fiduciary obligations that the Executive owes to the Company.

 

14.

NON-DISPARAGING

The Executive understands and agrees that he will not, at any time, denigrate,
through adverse or disparaging communication, written or oral, whether true or
not, the operations or business of the Company or its current or former
employees, officers or directors.

 

15.

REASONABLENESS

The Executive agrees that all restrictions in Sections 8 to 14 of this Agreement
are necessary and fundamental to the protection of the Company and are
reasonable and valid.

 

16.

INJUNCTIVE RELIEF

The Executive acknowledges that a breach or threatened breach by the Executive
of any of his obligations in Sections 8 to 14 will result in the Company
suffering irreparable harm, which cannot be calculated or fully or adequately
compensated by recovery of damages alone. Accordingly, the Executive agrees
that, in addition to any other relief to which the Company may become entitled,
the Company shall be entitled to interim and permanent injunctive relief,
specific performance and other equitable remedies.

 

17.

PAYMENTS CEASE

In addition to all other remedies the Company may have, if the Executive
breaches any of Sections 4 or 8 to 14 of this Agreement or Sections 14 to 16 of
the Employment Agreement in any material respect, all payments and benefits to
the Executive under Section 2 of this Agreement immediately cease and all
incentive and security based compensation is forfeited.

 

18.

FURTHER CLAIMS

The Executive agrees not to make claim or take proceedings against any other
person or corporation that might claim contribution or indemnity under the
provisions of any statute or otherwise against the Company.

 

- 8 -



--------------------------------------------------------------------------------

19.

COMPLETE AGREEMENT

It is understood by the Company and the Executive that this Agreement and
Sections 14 to 17 of the Employment Agreement contain the entire agreement
between the parties hereto and that the terms of this Agreement are contractual
and not a mere recital.

 

20.

UNDERSTANDING

The Executive hereby declares that the Executive has had independent legal
advice from Robert Rakochey of Field Law LLP with respect to the matters
addressed in this Agreement and the terms of settlement which have been agreed
to by the Executive and the Company and the Executive fully understands them.
The Executive hereby voluntarily accepts the said terms for the purpose of
making full and final compromise, adjustment and settlement of all claims as
aforesaid.

 

21.

SEVERABILITY

In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision.

 

22.

GOVERNING LAW

The Agreement shall be governed by the laws of the Province of Alberta.

 

23.

PAYMENT & CURRENCY

All payments described in this Agreement are in Canadian dollars and will be
less withholdings.

 

24.

EXECUTION

This Agreement may be executed in counterparts, all of which taken together will
be deemed to constitute one and the same agreement, and a facsimile signature or
a digitally scanned signature shall be deemed an original signature for purposes
of execution.

[The remainder of this page is intentionally left blank.]

 

- 9 -



--------------------------------------------------------------------------------

DATED at Calgary, Alberta as of the Effective Date.

DIRTT ENVIRONMENTAL SOLUTIONS LTD.

/s/ Kevin O’Meara

Name: Kevin O’Meara Title: Chief Executive Officer

 

/s/ Darcie Gosling

                         

/s/ Geoff Gosling

Witness (Signature)      GEOFF GOSLING

Darcie Gosling

     Witness (Print)     

 

- 10 -